Citation Nr: 0720129	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  97-23 800A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to October 
1945, and from February 1953 to August 1953.  He was a 
prisoner of war (POW) of the German government from June 20, 
1944, to April 26, 1945.  He died in March 1997 and the 
appellant is his surviving spouse.

The case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision issued in June 1997 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied a claim for DIC benefits 
pursuant to 38 U.S.C.A. § 1318.  The Board notes that in 
April 1997, the RO also denied entitlement to service 
connection for the cause of the veteran's death and 
entitlement to burial benefits.  In a September 2003 
decision, the Board upheld the RO's denial as to all three 
issues.  Thereafter, the appellant appealed to the Court of 
Appeals for Veterans Claims (Court).  In September 2005, the 
Court entered a Judgment and Memorandum Decision that 
affirmed the September 2003 Board decision on the issues of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to burial benefits.  The 
Court vacated and remanded the appellant's claim of 
entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318.  
With regard to this issue, the Court found that the Board 
must reconsider the appellant's DIC claim in light of her 
argument that the RO committed clear and unmistakable error 
(CUE) in not awarding a 100 percent disability rating for the 
veteran's service-connected post-traumatic stress disorder 
(PTSD) prior to August 24, 1993.  

In this regard, the Board notes that, at her October 1998 
Board hearing, the appellant argued that the RO committed CUE 
in a February 1987 rating decision that awarded the veteran 
an initial 30 percent disability rating for his service-
connected PTSD, effective October 9, 1986.  Rather, she 
contends, the veteran should have been awarded an initial 100 
percent disability rating.  The appellant's CUE claim must be 
adjudicated by the RO prior to review of the merits of her 
claim for DIC benefits pursuant to 38 U.S.C.A. § 1318.  
Therefore, the issue of whether there was CUE in a February 
1987 rating decision that granted service connection for PTSD 
and assigned an initial 30 percent evaluation, effective 
October 9, 1986, is referred to the RO for appropriate 
action.

The Board notes that the appellant's attorney submitted a 
letter from Dr. Desser in May 2007.  In a statement received 
in connection with Dr. Desser's letter, the appellant's 
attorney waived agency of original jurisdiction (AOJ) 
consideration of the evidence.  See 38 C.F.R. § 20.1304 
(2006).  Therefore, the Board may properly consider the newly 
received evidence.  However, prior to readjudication of the 
appellant's claim for DIC benefits pursuant to 38 U.S.C.A. § 
1318, the Board has determined that due process requires a 
remand.  Therefore, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required.

As indicated previously, the Court affirmed the Board's 
September 2003 denial of entitlement to service connection 
for the cause of the veteran's death and entitlement to 
burial benefits.  Therefore, these issues are not before the 
Board.  However, the Board notes that in May 2007, the 
appellant's attorney submitted a statement and Dr. Desser's 
letter, relevant not only to the appellant's DIC claim, but 
also to her previously denied claims of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to burial benefits.  Additionally, the Board 
notes that effective October 7, 2004, the regulations 
governing service connection on a presumptive basis for 
former POWs were amended.  Specifically, such provisions now 
provide for presumptive service connection for 
atherosclerotic heart disease or hypertensive vascular 
disease (including hypertensive heart disease) and their 
complications (including myocardial infarction, congestive 
heart failure, and arrhythmia) where a veteran is a former 
POW, was interned or detained for not less than 30 days, and 
such disease manifested to a degree of 10 percent or more at 
any time after discharge or release from active military, 
naval, or air service, even though there is no record of such 
disease during service.  See 69 Fed. Reg. 60089 (October 7, 
2004); 38 C.F.R. § 3.309(c) (2006).  The veteran's death 
certificate reflects that he died in March 1997 due to 
congestive heart failure, which was due to or the consequence 
of colon cancer, which was due to or the consequence of 
atherosclerotic heart disease, which was due to or the 
consequence of cardiomyopathy.  Additionally, he was a POW of 
the German government from June 20, 1944, to April 26, 1945.  
Therefore, the appellant's attorney's May 2007 statement is 
properly construed as a new claim of entitlement to service 
connection for the cause of the veteran's death and 
entitlement to burial benefits.  As such, these issues are 
referred to the RO for appropriate action.

In connection with this appeal the appellant and her son 
testified at a personal hearing at the RO in August 1997; a 
transcript of the hearing is contained in the claims file.  
Additionally, she and her son testified at a hearing before a 
Veterans Law Judge in October 1998; a transcript of that 
hearing is associated with the claims file.  In a December 
2006 letter, the appellant was informed that the Veterans Law 
Judge who conducted her October 1998 hearing is no longer 
employed by the Board.  She was given the option of 
requesting a new Board hearing or having a decision reached 
based on the evidence of record, to include the transcript of 
his October 1998 Board hearing.  In December 2006, the 
appellant's attorney indicated that they did not want an 
additional hearing before a Veterans Law Judge.


REMAND

The appellant seeks entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318.  Specifically, she contends 
that the veteran had been 100 percent disabled by his 
service-connected PTSD prior to August 24, 1993.  The 
appellant argues that the RO committed CUE in a February 1987 
rating decision by awarding the veteran only a 30 percent 
disability rating for his service-connected PTSD, effective 
October 9, 1986.  Rather, she contends, the veteran should 
have been awarded a 100 percent disability rating. 

As the appellant's claim for DIC benefits pursuant to 38 
U.S.C.A. § 1318 is inextricably intertwined with her claim of 
CUE in the February 1987 rating decision, the latter issue 
must be addressed prior to appellate adjudication of the DIC 
issue.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  As 
such, Board consideration of the merits of the appellant's 
claim for DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
deferred pending the adjudication of her CUE claim.   

Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA) is applicable to the claim now before the Board.  In 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) Inform a 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence that the claimant is expected to provide; and (4) 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini, 
18 Vet. App. at 120-121.  Additionally, during the pendency 
of the appeal, the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The appellant has not been adequately advised as 
to the information or evidence necessary to substantiate her 
claim for DIC benefits pursuant to 38 U.S.C.A. § 1318, the 
information and evidence that VA will seek to provide, the 
information and evidence that she is expected to provide, and 
the information or evidence needed to establish an effective 
date for her claim now on appeal.  Additionally, she has not 
been requested to submit any evidence in her possession that 
pertains to her claim.  Therefore, this remand will enable VA 
to provide appropriate notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following action:

1. The appellant should be sent a VCAA 
notice letter that advises her of the 
following: the information or evidence 
necessary to substantiate her claim for 
DIC benefits pursuant to 38 U.S.C.A. § 
1318, the information and evidence that VA 
will seek to provide, the information and 
evidence that she is expected to provide, 
and the information or evidence needed to 
establish an effective date for her claim 
now on appeal.  Such letter should also 
request that the appellant submit any 
evidence in her possession that pertains 
to her DIC claim.  See Dingess/Hartman and 
Pelegrini, supra.  

2.  Following the adjudication of the 
appellant's claim of CUE in the February 
1987 rating decision, her claim for DIC 
benefits pursuant to 38 U.S.C.A. § 1318 
should be readjudicated, based on the 
entirety of the evidence, to include any 
evidence received since the issuance of 
the February 2003 supplemental statement 
of the case.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, she and her attorney should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

